Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on October 22, 2020 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9 and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Margalit et al. (US 2015/0030339 A1) in view of Behnia et al. (US 2011/0074487 A1), further in view of Chang et al. (7,340,127) and further in view of Joyner et al. (US 2003/0223672 A1).
Regarding claims 1 and 21, Margalit discloses an electro-absorption modulator (EAM) device (see Fig. 2) comprising a substrate member (see paragraph 0030); an electrical driver circuit overlying the substrate member and comprising a differential electrical driver circuit (see paragraph 0025 which discloses modulators 118 receiving control inputs 117 which are single-ended or differential inputs); a first EAM module (220) having a line input (281) electrically coupled to the first driver output of the electrical driver circuit, the first EAM module including a first output (221); a second EAM (222) module having a line input (283) electrically coupled to the second driver output of the electrical driver circuit, the second EAM including a second output (223);  the EAM modules coupled to a respective mode termination resistor (424, 434 in 
  Still regarding claims 1 and 21, Margalit teaches the claimed invention except for a resistor having a first end electrically coupled to the first driver output and a second end electrically coupled to the second driver output.  Behnia discloses a modulator drive circuit (800 in Fig. 8) comprising a resistor (850b) having a first end electrically coupled to a first driver output of an electrical driver circuit (310) and a second end electrically coupled to a second driver output.  Since both of the inventions relate to modulation devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a resistor having each end connected to a respective driver output as disclosed by Behnia in the device of Margalit for the purpose of producing the desired signal attenuation.  
Still regarding claims 1 and 21, the proposed combination of Margalit and Behnia teaches the claimed invention except for a self-test block.  Chang et al., henceforth Chang, discloses a self-test block (400 in Fig. 4) featuring a broadband source (410, see column 6, lines 48-51) and configured to provide a built-in self-test electrical equivalent output (output from 440, see column 7, lines 17-21) to an external spectrum analyzer (406).  Since all of the inventions relate to modulation devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a self-test block as disclosed by Chang in the device of the proposed combination of Margalit and Behnia for the purpose of analyzing and testing the optical signals.  The proposed combination of Margalit, Behnia and Chang teaches the claimed invention except for specifically stating the spectrum analyzer on a separate high-speed 
Still regarding claims 1 and 21, the proposed combination of Margalit, Behnia and Chang teaches the claimed invention except for the test block featuring a first broadband source and a second broadband source.  Joyner et al., henceforth Joyner, discloses a test block (34 in Fig. 1, see paragraph 0028), the test block featuring a first broadband source and a second broadband source (see paragraph 0060).  Since all of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use multiple testing light sources as disclosed by Joyner in the device of the proposed combination of Margalit, Behnia and Chang for the purpose of providing redundancy.
Regarding claim 2, Margalit discloses the first and second EAM modules configured as a matched pair in Fig. 2.  The proposed combination of Margalit, Behnia, Chang and Joyner teaches the claimed invention except for specifically stating the characteristics within a match range.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed match range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, one having ordinary skill in the art would have found it obvious to use a common voltage node between the bias inputs for the purpose of controlling multiple modulators at once.

Regarding claim 9, the proposed combination of Margalit, Behnia, Chang and Joyner teaches the claimed invention except for specifically stating the claimed inputs/outputs.  However, the various claimed components are all well-known and commonly used in conjunction with modulator devices and as such, one having ordinary skill in the art would find it obvious to use such components along with accompanying inputs and outputs for the purpose of controlling the modulators.  
Regarding claim 22, the proposed combination of Margalit, Behnia, Chang and Joyner teaches the claimed invention except for specifically stating a beam splitter.  However, beam splitters are all well-known and commonly used in conjunction with modulator devices and as such, one having ordinary skill in the art would find it obvious to use a beam splitter to provide the optical outputs for the purpose of reducing the number of components and conserving space.
Regarding claim 23, the proposed combination of Margalit, Behnia, Chang and Joyner teaches the claimed invention except for specifically stating the first broadband source having no optical feedback.  However, suppression of optical feedback is well-known and ubiquitous in the art of optical devices and as such, one having ordinary skill .

Claims 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Margalit et al. (US 2015/0030339 A1) in view of Behnia et al. (US 2011/0074487 A1) further in view of Chang et al. (7,340,127), further in view of Joyner et al. (US 2003/0223672 A1) and further in view of Kimmitt et al. (US 2003/0175037 A1).
Regarding claims 5 and 7, the proposed combination of Margalit, Behnia, Chang and Joyner teaches the claimed invention except for a monitor block.  Kimmitt et al., henceforth Kimmitt, discloses a monitor block (58) coupled in series to a transimpedance amplifier (60) and a bandpass filter (62, see paragraph 0040) coupled to a driver circuit in Figs. 5-6 and paragraph 0040.  Since all of the inventions relate to modulation devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a monitor block as disclosed by Kimmitt in the device of the proposed combination of Margalit, Behnia, Chang and Joyner for the purpose of providing a bias control.  
Regarding claims 6 and 8, the proposed combination of Margalit, Behnia, Chang, Joyner and Kimmitt teaches the claimed invention except for specifically stating the characteristics of the TIA or the bandpass filter.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed characteristics as a matter of obvious design variation and further since it has been held that where the general conditions of a claim are .

Response to Arguments
Applicant's arguments, see pages 5-6, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        January 27, 2021